Title: From George Washington to George Clinton, 3 May 1779
From: Washington, George
To: Clinton, George



Dear Sir
Head Quarters Middle Brook 3d May 1779

I am honored with your favor of the 25th of last month. The readiness with which you comply with all my requests, in prosecution of the Public service has a claim to my warmest acknowledgments. I am glad to hear of the measures the state has taken for raising a thousand men, and of your expectation that the number would be soon completed—I hope the intelligence from Col. Cantine will not materially retard the progress of a business on which the general security of the frontier so much depends.
In confidence to your Excellency I shall not scruple to communicate, that the rendezvouses for the Indian expedition will be at Wyoming and Conojoharie. The main body will be at the former; but the precise plan of co-operation is not yet finally fixed. It will depend on the number of troops, which we shall have it in our power to provide for the purpose. Unhappily, the state of the army is such, that we cannot spare a sufficient detachment of Continental troops to carry on the expedition without the aid of some militia. I have called upon the State of Pennsylvania for a supply to compose a part of the main body. If this succeeds to my wish, so that the main body may be strong enough to operate, by itself with sufficient energy and security—the party at Conjoharie will proceed along the mohawk river and penetrate the Indian settlements on the left. But if this should not be the case, while the main body moves on to Tioga, the other will proceed to form a junction with it there, by way of Lake Otsege & the Susquehanna, and the whole will then move forward into the heart of the Indian Country. You will be able to judge from this view of our plan, what disposition had best be made of the militia destined for the frontier. I am in hopes when the troops begin to operate, they will furnish too much employment to the Indians in their own Country to allow them to indulge their ravages in ours. The interval is most to be dreaded.
In a letter I have lately received from the honorable Mr Duane, in behalf of the Delegates of New York, he transmits a packet received from you on the subject of frontier prisoners under an idea, that the general direction of prisoners was in my hands. There is a misconception in this, for I have never had to do with any but military prisoners—The exchange of inhabitants, has generally rested with the states to which they belonged—So far as these are concerned, therefore, I consider them as out of my province—With respect to military prisoners (under which description, I comprehend all the Officers and Soldiers of the Continental army and of the militia—taken in actual service)—I shall be ready to concur with your Excellency in exchanging any such as may be in possession of the parties—In this, as to the officers, I must for the present confine myself to those taken on both sides of the frontier, on the principle of equality of rank. When this is done, if any officers of ours remain in their hands, they must wait till in the rotation of exchanges, and in the order of capture, it shall come to their turn, to be exchanged. I obse[r]ve by the list there are very few on either side. It will be agreeable to me that such as cannot be exchanged on this plan shall be mutually released on parole. The Enemy appear to have no privates of ours in their hands, so that no exchange can take place with regard to them. If they had any, we would very readily exchange, but I have made it a maxim for obvious reasons, not to confound military prisoners and inhabitants, and consequently not to exchange them for each other.
I shall refer the papers back to Mr Duane, that the proper steps may be taken with respect to inhabitants. As the business will turn chiefly on them, and the question of military prisoners will be only secondary, I request your Excellency to take the trouble to include them in your arrangements on the terms I have mentioned. I have the honor to be With great respect & esteem Dr Sr Your Most Obet servt
Go: Washington
